     Case 4:11-cv-06714-YGR Document 441-1 Filed 06/01/21 Page 1 of 6




     BETSY C. MANIFOLD (182450)
 1   RACHELE R. BYRD (190634)
     BRITTANY N. DEJONG (258766)
 2   WOLF HALDENSTEIN ADLER
 3    FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 4   San Diego, CA 92101
     Telephone: (619) 239-4599
 5   Facsimile: (619) 234-4599
     manifold@whafh.com
 6   byrd@whafh.com
     dejong@whafh.com
 7
     MARK C. RIFKIN (pro hac vice)
 8   MATTHEW M. GUINEY (pro hac vice)
     WOLF HALDENSTEIN ADLER
 9     FREEMAN & HERZ LLP
     270 Madison Ave
10   New York, NY 10016
     Telephone: (212) 545-4600
11   Facsimile: (212) 686-0114
     rifkin@whafh.com
12   guiney@whafh.com
13   Interim Class Counsel for Plaintiffs
14
                                 UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                            OAKLAND DIVISION
17
18   IN RE APPLE IPHONE ANTITRUST                    No. 4:11-cv-06714-YGR
     LITIGATION
19                                                   [PROPOSED] ORDER GRANTING
                                                     PLAINTIFFS’ MOTION FOR CLASS
20
                                                     CERTIFICATION
21
                                                     DATE:       Nov. 16, 2021
22                                                   TIME:       10:00 a.m.
                                                     CTROOM:     1, 4th Floor
23                                                   JUDGE:      Hon. Yvonne Gonzalez Rogers
24
25
26
27
28



             [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                             Case No. 11-cv-06714-YGR
     Case 4:11-cv-06714-YGR Document 441-1 Filed 06/01/21 Page 2 of 6




 1          The motion of plaintiffs Robert Pepper, Stephen H. Schwartz, Edward W. Hayter and
 2   Edward Lawrence (“Plaintiffs”) for an order certifying a Class, defined as defined as “All persons
 3   in the United States, exclusive of Apple and its employees, agents and affiliates, and the Court
 4   and its employees, who purchased one or more iOS applications or application licenses from
 5   Defendant Apple Inc. (“Apple”), or who paid Apple for one or more in-app purchases (“IAPs”),
 6   including, but not limited to, any subscription purchase, for use on an iOS Device at any time
 7   since July 10, 2008”, came on for hearing in Courtroom 1, 4th Floor of this Court on November
 8   16, 2021 (the “Class”). Wolf Haldenstein Adler Freeman & Herz LLP and Kellogg, Hansen,
 9   Todd, Figel & Frederick, P.L.L.C. appeared on behalf of Plaintiffs. Gibson Dunn & Crutcher
10   LLP appeared on behalf of Defendant Apple Inc.
11          Having considered the motion, the papers filed in support, Defendant’s response thereto,
12   and the arguments of counsel, the Court finds:
13          1.      After conducting a rigorous analysis, the Court finds that this action satisfies the
14   requirements of Rule 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure. See Wal-Mart
15   Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011).
16          2.      Numerosity. Rule 23(a)(1) is satisfied because the proposed Class is so numerous
17   that joinder of all class members is impracticable. Millions of Apple customers bought iOS apps
18   or paid for IAP throughout the United States during the Class Period; therefore, numerosity is
19   easily satisfied. See Apple iPod iTunes Antitrust Litig., 2008 U.S. Dist. LEXIS 107127, at *8-9
20   (N.D. Cal. Dec. 22, 2008) (“iTunes”).
21          3.      Commonality. Rule 23(a)(2) is satisfied because there are questions of law or fact
22   common to the class. To begin, Plaintiffs must prove both that a ‘“relevant market’ exists and that
23   the defendant has power within that market.” Newcal Indus. v. Ikon Office Solution, 513 F.3d 1038,
24   1044 (9th Cir. 2008). Additionally, questions surrounding “the willfulness of Apple’s behavior”
25   and “questions of antitrust injury” will be integral to Plaintiffs’ success on their monopolization
26   and attempted monopolization claims and are common to the Class. iTunes, 2008 U.S. Dist. LEXIS
27   107127, at *14-15. Those predominant common questions are shared by each Class member. Even
28   if each Class member were forced to proceed individually on their antitrust claims, each would


                                           -1-
              [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                              Case No. 11-cv-06714-YGR
     Case 4:11-cv-06714-YGR Document 441-1 Filed 06/01/21 Page 3 of 6




 1   have to prove market and market power as foundational elements of their own cases. The
 2   “questions of market definition, market share, and market power are common to all members of
 3   the proposed class.” Id., at *12.
 4            In addition to common factual issues, Class members also share the legal issue of whether
 5   Apple violated Section 2 of the Sherman Act, 15 U.S.C. § 2, by monopolizing the aftermarket for
 6   iOS apps and IAP. Whether Apple violated the antitrust laws is a common legal issue. See
 7   Gonzales v. Free Speech Coal., 408 F.3d 613, 618 (9th Cir. 2005); Thompson v. Clear Channel
 8   Commc’ns., Inc. (In re Live Concert Antitrust Litig.), 247 F.R.D. 98, 113 (C.D. Cal. 2007) (“Live
 9   Concert”).
10            4.     Typicality. Rule 23(a)(3) is satisfied because Plaintiffs’ claims are typical of the
11   claims of the Class. Plaintiffs allege the same antitrust claims as all other members of the Class.
12   Each Plaintiff (and Class member) purchased an iOS Device and then bought an app from Apple
13   or paid for IAP through the App Store during the Class Period, and each was injured by paying
14   the supra-competitive prices for the apps and IAP. Nitsch v. Dreamworks Animation SKG Inc.,
15   315 F.R.D. 270, 284 (9th Cir. 2016) (“all class members were injured by the same alleged antitrust
16   conspiracy and incurred the same alleged injury – suppressed compensation caused by
17   Defendants’ single antitrust conspiracy.”)
18            5.     Adequacy. Rule 23(a)(4) is satisfied because Plaintiffs will adequately represent
19   the Class. In determining whether the adequacy requirement is satisfied, courts must resolve two
20   basic questions: “(1) do the named plaintiffs and their counsel have any conflicts of interest with
21   other class members and (2) will the named plaintiffs and their counsel prosecute the action
22   vigorously on behalf of the class?” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir.
23   1998).
24            Here, the interests of Plaintiffs and the rest of the Class are entirely aligned. As direct
25   consumers of iOS apps and IAP during the Class Period, they all share the same interest in
26   determining: (1) whether Apple monopolized the iOS apps aftermarket; and (2) whether they paid
27   supra-competitive prices for apps and IAP as a result. See In re Dynamic Random Access Memory
28   (DRAM) Antitrust Litig., 2006 U.S. Dist. LEXIS 39841, at *36 (N.D. Cal. June 5, 2006)


                                            -2-
               [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                               Case No. 11-cv-06714-YGR
     Case 4:11-cv-06714-YGR Document 441-1 Filed 06/01/21 Page 4 of 6




 1   (“DRAM”) (adequacy of representation met because “the named plaintiffs allege that all members
 2   of the proposed class paid artificially inflated prices as a result of defendants’ [antitrust violation]
 3   during the relevant class period, that all suffered similar injury as a consequence of the
 4   conspiracy, and that all seek the same relief”). Under these circumstances, no conflicts preclude
 5   class certification. See In re Tableware Antitrust Litig., 241 F.R.D. 644, 649 (N.D. Cal. 2007).
 6   Plaintiffs are motivated advocates for the Class. They have retained legal counsel with
 7   considerable experience in the prosecution of major class and antitrust litigation. Plaintiffs have
 8   produced documents, provided declarations and/or sat for depositions.
 9           Rule 23(b)(3) is satisfied because common issues predominate and classwide treatment
10   of class members’ claims is superior to a multitude of individual actions.
11           6.      Predominance. Predominance is satisfied where the elements of class claims are
12   subject to generalized, as opposed to individualized, proof. DRAM, 2006 U.S. Dist. LEXIS
13   39841, at *38; In re Vitamins Antitrust Litig., 209 F.R.D. 251, 266 (D.D.C. 2002); In re TFT-
14   LCD (Flat Panel) Antitrust Litig., 267 F.R.D. 291, 310 (N.D. Cal. 2010). “Predominance is a test
15   readily met in certain cases alleging . . . violations of the antitrust laws.” Amchem Products, Inc.
16   v. Windsor, 521 U.S. 591, 625 (1997). “Considering whether questions of law or fact common to
17   class members predominate begins . . . with the elements of the underlying cause of action.” Erica
18   P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011). Plaintiffs will use generalized
19   proof for each element of their claims.
20           To prove their Sherman Act section 2 monopolization claim, Plaintiffs will need to prove:
21   “(a) the possession of monopoly power in the relevant market; (b) the willful acquisition or
22   maintenance of that power; and (c) causal antitrust injury.” FTC v. Qualcomm Inc., 969 F.3d 974,
23   990 (9th Cir. 2020). For Plaintiffs to prove their claim for attempted monopolization, they will
24   need to prove: “(1) that the defendant has engaged in predatory or anticompetitive conduct with
25   (2) a specific intent to monopolize and (3) a dangerous probability of achieving monopoly power.”
26   Coal. For ICANN Transparency, Inc. v. VeriSign, Inc., 611 F.3d 495, 506 (9th Cir. 2010) (internal
27   quotation marks omitted). These standard “common questions” will predominate here. “[T]he state
28   of the market and [Apple’s] use and maintenance of monopoly power, as opposed to individual


                                           -3-
              [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                              Case No. 11-cv-06714-YGR
     Case 4:11-cv-06714-YGR Document 441-1 Filed 06/01/21 Page 5 of 6




 1   plaintiff’s conduct, drives the claim.” In re Glumetza Antitrust Litig., 336 F.R.D. 468, 475 (N.D.
 2   Cal. 2020).
 3            As Prof. McFadden confirmed, each element of Plaintiffs’ monopolization and attempted
 4   monopolization claims can and will be proved with evidence common to all Class members. See
 5   Live Concert, 247 F.R.D. at 149; 6 A Conte & H. Newberg, NEWBERG ON CLASS ACTIONS, § 18.25
 6   at 84 (4th ed. 2002) (“common liability issues such as conspiracy or monopolization have, almost
 7   invariably, been held to predominate over individual issues”).
 8            7.     Superiority. Superiority under Rule 23(b)(3) is demonstrated where “classwide
 9   litigation of common issues will reduce litigation costs and promote greater efficiency.” Valentino
10   v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir. 1996). Litigating the monopolization and
11   attempted monopolization claims of each iOS Device customer on an individual basis, even if it
12   were practically feasible, is plainly not the preferable alternative. See, e.g., In re High-Tech Emp.
13   Antitrust Litig., 985 F. Supp. 2d 1167, 1128 (N.D. Cal. 2013) (class action superior where
14   “Plaintiffs’ case rises and falls with their common evidence”); Image Tech. Servs., Inc. v. Eastman
15   Kodak Co., 1994 U.S. Dist. LEXIS 12652, at *9-10 (N.D. Cal. Aug. 31 1994) (finding class action
16   superior method because, “[d]espite the complexity of determining individual damages, other
17   methods of adjudicating this controversy would appear to be even more complex and less
18   efficient.”); Live Concert, 247 F.R.D. at 148 (class mechanism clearly superior way to resolve
19   antitrust claims, even if individualized damages analysis assumed to be required); DRAM, 2006
20   U.S. Dist. LEXIS 39841, at *51 (“unnecessarily duplicative, and judicially inefficient, for the court
21   to mandate individual trials as to each class member”).
22            8.     For the foregoing reasons, the Court GRANTS Plaintiffs’ motion and certifies the
23   Class defined as “All persons in the United States, exclusive of Apple and its employees, agents
24   and affiliates, and the Court and its employees, who purchased one or more iOS applications or
25   application licenses from Defendant Apple, or who paid Apple for one or more IAPs, including,
26   but not limited to, any subscription purchase, for use on an iOS Device at any time since July 10,
27   2008.”
28            9.     Plaintiffs Robert Pepper, Stephen H. Schwartz, Edward W. Hayter and Edward


                                            -4-
               [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                               Case No. 11-cv-06714-YGR
     Case 4:11-cv-06714-YGR Document 441-1 Filed 06/01/21 Page 6 of 6




 1   Lawrence are appointed to serve as class representatives. Wolf Haldenstein Adler Freeman &
 2   Herz LLP and Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C. are appointed to serve as Co-
 3   Class Counsel.
 4   IT IS SO ORDERED.
 5
     DATE: ________________
 6
                                         THE HONORABLE YVONNE GONZALEZ ROGERS
 7                                       UNITED STATES DISTRICT COURT JUDGE

 8   27399

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -5-
             [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                             Case No. 11-cv-06714-YGR
